Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Applicant’s Remarks filed 11/29/2021, in response to the NFOA filed on 09/13/2021.  Claim 1 has been amended, and Claim 5b has been canceled. 

Allowable Subject Matter
Claim 1 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious elements of independent claim 1 (and by extension their respective dependent claims).
Regarding claim 1, in particular, no new prior art was found that would teach or suggest the claim, whereby:
15	“a lower limit for the synchronization signal received power is defined for each uplink data time slot in the frame, and the lower limit for the synchronization signal received power of the uplink data time slot k is represented by Γ.sub.k;      
in the case that Γ.sub.k increases as k increases, slot k is selected if  Γ.sub.k < P < Γ.sub.k+1; 
in the case that Γ.sub.k decreases as k increases, if P ≥ Γ.sub.1, the uplink data time slot 1 is 20selected to send data, and if P < Γ.sub.1, and slot k is selected if Γ.sub.k ≤ P < Γ.sub.k-1,
Γ.sub.k is a predetermined constant number for each uplink data time slot in the frame, and Γ.sub.k is acquired by statistics and optimization by simulation or actual measurement.”  
The prior art fails to teach the specific (three) calculations for selecting time slot k, based on the synchronization signal received power, and compared to the pre-determined lower limits for the synchronization signal power for each time slot k. Examiner acknowledges that the cited prior art Lan is silent on the serial sequence of the claim as described above, and therefore the claim should not be rejected. EP2443863 to Brueck which discloses distinguishing two power levels to separate the time slot selection is the closest art around the disclose invention.
As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892: EP 2443863 to Brueck which discloses distinguishing two power levels to separate the time slot selection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461